Title: To George Washington from Jonathan Willard, 13 April 1782
From: Willard, Jonathan
To: Washington, George


                        

                            May it Please yr ExcellencySaratoga Aprill 13th 1782
                        
                        After spending six years in the Service of my Country in which I would account myself happy to Continue
                            untill the Close of the War if Practicable but my Domestic affairs are such at present that I’m reduced to the
                            disagreeable necessity of Soliciting yr Excellency to grant me a Discharge from the Service. with the highest Esteem
                            & respect I have the Honour to remain yr Excellency’s Most obedt Humble Servt
                        
                            Jona. Willard
                            Lt 1st N.H. Regt
                        
                    